             Case 4:18-cr-00263-JGZ-JR Document 55 Filed 05/07/19 Page 1 of 1



                                  MAGISTRATE JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Jacqueline M.
                                                 Date: May 7, 2019
Rateau
USA v. Robert Francis Krebs                      Case Number: CR-18-00263-001-TUC-JGZ (JR)

Assistant U.S. Attorney: Raquel Arellano
Attorney for Defendant: Jorge Leonardo Costales and Gregory Berger, Assistant Federal Public
Defenders
Interpreter: N/A
Defendant: ☒ Present       ☒ Custody


STATUS HEARING re Competency:
The Government calls their first witness Dr. Robert Cochrane. Dr. Cochrane appears telephonically
with no objection from the parties as he in in North Carolina. Mr. Cochrane is sworn and
examination begun.
Government’s exhibits 1, 2, 3, 5, and 6 are admitted without objection.
Government’s exhibits 4 and 7 are admitted over the objection of the defense.
This matter is continued to May 24, 2019 at 10:00 AM, at which time the witness states he is
available.
The Court will maintain the exhibits.




Recorded By Courtsmart                                                         Status Hearing:
Deputy Clerk Amanda Smith                                                      2 hrs 5 min

                                                                               Start:   10:11 AM
                                                                               Stop:    12:07 PM
                                                                               Start:   12:20 PM
                                                                               Stop:    12:27 PM
